Citation Nr: 1630522	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lumbar stenosis with spondylolisthesis. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied claims seeking service connection for Paget's disease and lumbar stenosis with spondylolisthesis.  The Veteran filed a timely notice of disagreement with the denial of service connection for lumbar stenosis with spondylolisthesis in June 2010.  The RO issued a statement of the case (SOC) in January 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The more probative evidence does not demonstrate that the Veteran's current lumbar stenosis with spondylolisthesis manifested during or as a result of active military service, or within one year thereafter.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar stenosis with spondylolisthesis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the March 2010 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2010 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  While the January 2016 supplemental statement of the case shows that the RO reviewed additional VA treatment records dated from April 2011 to January 2016 but did not associate such records with the file, the Board will not delay adjudicating this claim by remanding the case to retrieve such records.  There is sufficient evidence of record to decide the material question presented in this case-which is, whether the Veteran's current low back disability is etiologically related to his documented in-service complaints of low back pain.  In this regard, the Board observes that the Veteran underwent a VA examination in January 2011.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and provides a supporting rationale for the conclusion reached.  Id.  Notably, neither the Veteran nor his representative has asserted that the January 2011 examination was inadequate.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran alleges that his current lumbar spine disability is related to his time in service.   

Service treatment records reveal that in January 1974, the Veteran was noted as having fallen down stairs.  He complained of back pain and was treated in January 1974 and again in October 1974 with hot soaks.  He was diagnosed with "mild back lower strain."  At his separation examination in June 1975, there were no reports of back pain, and no diagnosed back disability.  

Social Security records reveal the Veteran was approved for disability benefits in September 2003.  The basis for the determination was the diagnosis of discogenic and degenerative disorder of the back.  

VA treatment records from the Cleveland VAMC were reviewed, and document a history of treatment for his lumbar spine disability.  In 1992, he was noted to have complained of low back pain that had been present for the past few days.  In a treatment record from January 2004, the Veteran reported being diagnosed with Paget's disease that involved his lower back in 1998.  

A MRI of the lumbar spine from 2007 revealed that the Veteran had mild to moderate degenerative disc space changes, L4-L5 facet joint arthropathy, L4-L5 mild relative central spinal canal stenosis, L4 on 5 minimal anterolisthesis, L4-L5 mild to moderate foraminal stenosis and bilateral mild to moderate L5 lateral recess stenosis.  A March 2011 treatment record indicates the Veteran was seen in the emergency department for complaints of back pain that he had been experiencing for two months.  
 
In January 2011 the Veteran was afforded a VA examination at the Cleveland VAMC.  The examiner reviewed the claims file.  The examiner noted that any of the symptoms the Veteran reported during service had long resolved.  The examiner noted that the last several years of Paget's disease, arthritis, and stenosis were causing his back pain.  As a result of his back pain, the Veteran had been disabled and unable to do any physical work, bending or lifting.  His range of motion was decreased, and repetitive use caused an increase in pain.  He did not have any flare-ups of pain, or incapacitation.  He was diagnosed with arthritis, and stenosis of the lumbar spine.  The examiner concluded that the Veteran's current spine condition is not related to the back strain in service, but instead was the result of natural age progression.   

The Board finds the January 2011 VA examiner report to be highly probative to the question at hand.  The VA examiner provided adequate support of the determination that the Veteran's current lumbar spine disability was not present until after active duty service, and is not etiologically related to service.  The conclusion was based on an evaluation of the Veteran and questioning, and a review of the claims file.  The examiner also provided that the most likely basis for the Veteran's back condition was due to age.   
 
Thus, the Board finds the unfavorable opinion dispositive of the nexus question presented in this case.  In so finding, the Board is cognizant that the Veteran has also provided an opinion through his claim that his back condition is related to his time in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process currently affecting the Veteran's lumbar spine is etiologically related to back pain complaints during service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed lumbar spine disability is in any way related to his military service.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's arthritis is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  VA treatment records and the VA exam indicate that the Veteran has been diagnosed with arthritis of the spine.  In the Veteran's claim for service connection, he reported that treatment for his lumbar stenosis with spondylolisthesis  began at the VAMC around 1999.  The June 2016 brief submitted by the Veteran's representative on his behalf, asserts that the Veteran sustained a back injury during service that has continued to present.  The Board finds that any relationship between the current back disability and reports of back pain during service, and back problems experienced over the years must be established by medical evidence because a disease process affecting the spine may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's lumbar spine disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the Veteran reported that his back disability began sometime in 1999, and medical evidence points to the complaints of back pain, (related to Paget's disease), in 1998.  The probative evidence of record shows that the Veteran's current lumbar spine disability did not manifest until several years after service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar stenosis with spondylolisthesis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


